



Exhibit 10.03


TiVo Corporation
2018 Senior Executive Company Incentive Plan


I.
INTRODUCTION



a.
The Objective of the 2018 Senior Executive Company Incentive Plan (the “Plan”)
is to (i) enhance stockholder value by promoting strong linkages between
executive contributions and company performance; (ii) support achievement of the
business objectives of TiVo Corporation and its subsidiaries (the “Company”);
and (iii) promote retention of participating employees of the Company.



b.
Participants: This plan applies solely to the Chief Executive Officer and the
senior executives reporting directly to the Chief Executive Officer at TiVo
Corporation (the “Participants”).



c.
Effective Date: This Plan is effective for the fiscal year 2018, beginning
January 1, 2018 through December 31, 2018. This Plan is limited in time and
expires automatically on December 31, 2018. All benefits under this Plan are
voluntary benefits. Participation in this Plan during fiscal year 2018 does not
convey any entitlement to participate in this or future plans or to the same or
similar bonus payment benefits.



d.
Changes in the Plan: The Company presently has no plans to change the Plan
during the fiscal year. However, this plan is a voluntary benefit provided by
the Company and by virtue of the fact that bonuses are not a contractual
entitlement and are paid at the sole discretion of the Company, the Company
reserves the right to modify the Plan, in total or in part, at any time. Any
such change must be in writing and approved by the Compensation Committee of the
Board of Directors. The Compensation Committee of the Board of Directors
reserves the right to interpret the Plan document as needed and such
interpretations shall be final, conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.



e.
Entire Agreement: This Plan is the entire agreement between the Company and the
employee regarding the subject matter of this Plan and supersedes all prior
bonus or commission incentive plans, whether with TiVo Corporation or any
subsidiary or affiliate thereof, or any written or verbal representations
regarding the subject matter of this Plan.



II.
ELIGIBILITY AND INCENTIVE PLAN ELEMENTS



a.
Eligibility: The Participants are eligible for the incentive payout if they meet
the following requirements:



•
Except as otherwise explicitly set forth in the Participant’s Incentive Target
Percentage Schedule (as defined below), are not currently on a sales incentive
or commission plan or any other significant form of variable compensation (such
as a services bonus plan); and

•
Are not on a performance improvement plan at the time of calculation and have
not received a written notice of warning or other disciplinary action during the
year that remains in effect at the time of calculation



AND


The Participant must be employed in an incentive-eligible position on or before
the first working day of the last fiscal quarter of fiscal year 2018 and must be
employed by the Company on the day the bonus is paid to be eligible for a 2018
incentive payment. Participants may expect to receive their 2018 incentive
payment no later than March 15, 2019. Participants in the Plan with less than
one year of service will be eligible for a prorated incentive amount as set
forth in Proration Factor below. In no event will any individual accrue any
right or entitlement to any incentive under this Plan unless that individual is
employed by the Company on the day the bonus is paid.


Any exception to the above must be approved in writing by the Compensation
Committee of the Board of Directors.


b.
Calculation of Incentive: With respect to each Participant, (1) the “Company
Performance Incentive” shall mean the






--------------------------------------------------------------------------------





Participant’s Annual Base Salary times such Participant’s Incentive Target
Percentage times the Company Performance Factor times such Participant’s Company
Performance Weighting times such Participant’s Proration Factor; (2) the
“Individual Performance Incentive” shall mean the Participant’s Annual Base
Salary times such Participant’s Incentive Target Percentage times such
Participant’s Individual Performance Weighting times such Participant’s
Individual Performance Factor times such Participant’s Proration Factor and (3)
as applicable, the “Business Group Performance Incentive” shall mean the
Participant’s Annual Base Salary times such Participant’s Incentive Target
Percentage times the Business Group Performance Factor times such Participant’s
Business Group Performance Weighting times such Participant’s Proration Factor.
In no event shall any Participant’s total payout under this Plan exceed 200% of
Participant’s Incentive Target Percentage (in dollars based on Annual Base
Salary).


c.
The Annual Base Salary in effect at the end of the fiscal year represents the
basis for the incentive calculation. Nothing in the Plan, or arising as a result
of a Participant’s participation in the Plan, shall prevent the Company from
changing a Participant’s Annual Base Salary at any time based on such factors as
the Company in its sole discretion determines appropriate.



d.
Incentive Target Percentage is a percentage level of Annual Base Salary
determined by the employee’s position except as otherwise approved by the
Compensation Committee of the Board of Directors.



These targets will be weighted by company and individual performance, and will
be set forth in an Incentive Target Percentage Schedule for each Participant in
substantially the form attached hereto as Schedule A.


e.
Individual Performance Factor (“IPF”) is based on the manager’s evaluation of
the employee’s accomplishments and contributions to TiVo’s business objectives
for the fiscal year.  Managers use the three “check-in ratings” given throughout
the year as reference points to inform this evaluation. This factor can range
from 0 to 200% based on the Performance Rating of the individual.



f.
Company Performance Factor (“CPF”) is based upon the Company achieving an
established worldwide revenue target and a worldwide Adjusted EBITDA target per
the 2018 operating plan approved by the Board of Directors of the Company. The
applicable targets for fiscal year 2018 can be amended by the Compensation
Committee of the Board of Directors at any time during the fiscal year.
Notwithstanding anything to the contrary contained herein, the Compensation
Committee of the Board of Directors has the discretion to determine to pay less
than the full amount (including to pay zero percent) of the payout to which any
Participant would otherwise be entitled, which determination shall be based upon
such factors as the Compensation Committee of the Board of Directors determines
appropriate (including without limitation as a result of the Company’s or a
Participant’s failing to achieve one or more objectives with respect to the
fiscal year). The Revenue and Adjusted EBITDA attainment percentages will be
determined using a straight-line interpolation approach relative to the
Threshold, Target and Maximum attainment set forth during the year. The Company
Performance Factor will be determined using the table below, provided however
that the Company Performance factor may be modified at the sole discretion of
the Compensation Committee of the Board of Directors for any reason, including
in the event that such Company Performance is due to an extraordinary or
exceptional circumstance.



g.
CPF Formula. The CPF payout equals the average of the payout of Revenue and
Adjusted EBITDA. The plan provides for a Threshold payout of 50% relative to 90%
attainment of Target. Below 90% of attainment, the plan provides for 0% payout.
Between 90% and 100% attainment (Target) the plan provides for a straight-line
interpolation of 5% points of payout for every 1% point of attainment. From 100%
(Target) to 110% of attainment, the plan provides for 10% points of payout for
every 1% point of attainment. The plan provides for a Maximum payout of 200%
relative to 110% or more of attainment of Target. This is summarized in the
table below.

 
Revenue
 
ADJUSTED EBITDA
Attainment
Payout
Slope
 
Attainment
Payout
Slope
Threshold
90%
50%
5 pts
 
90%
50%
5 pts
Target
100%
100%
 
 
100%
100%
 
Max
110%
200%
10 pts
 
110%
200%
10 pts





Example:    CPF Payout = Average (EBITDA Payout + Revenue Payout)





--------------------------------------------------------------------------------





Actual Revenue is 95% of Goal
Actual EBITDA is 105% of Goal


Company Performance Factor = (75% + 150%) / 2 = 112.5%


h.
Business Group Performance Factor (“BGPF”) is based on the Business Group
achieving an established Business Group revenue target and contribution margin
target that is approved by the Board of Directors of the Company. This factor
will apply only to selected leaders in Advanced Media & Advertising, User
Experience, Consumer and Metadata. This factor will not apply to employees in
shared service areas such as IT, Finance, HR, Marketing, Legal etc. The
applicable targets for fiscal year 2018 can be amended by the Compensation
Committee of the Board of Directors at any time during the fiscal year.
Notwithstanding anything to the contrary contained herein, the Compensation
Committee of the Board of Directors has the discretion to determine to pay less
than the full amount (including to pay zero percent) of the payout to which any
Participant would otherwise be entitled, which determination shall be based upon
such factors as the Compensation Committee of the Board of Directors determines
appropriate (including without limitation as a result of the Business Group’s or
a Participant’s failing to achieve one or more objectives with respect to the
fiscal year). The Business Group Revenue and Business Group Non-GAAP
Contribution Margin attainment percentages will be determined using a
straight-line interpolation approach relative to the Threshold, Target and
Maximum attainment set forth during the year. The BGPF will be determined using
the table below, provided however, the BGPF may be modified at the sole
discretion of the Compensation Committee of the Board of Directors for any
reason, including in the event that such Business Performance is due to an
extraordinary or exceptional circumstance.



i.
BGPF Formula. The BGPF payout equals the average of the payout of the applicable
Business Group Revenue and Business Group Non-GAAP Contribution Margin. The plan
provides for a Threshold payout of 50% relative to 90% attainment of Target.
Below 90% of attainment, the plan provides for 0% payout. Between 90% and 100%
attainment (Target) the plan provides for a straight-line interpolation of 5%
points of payout for every 1% point of attainment. From 100% (Target) to 110% of
attainment, the plan provides for 10% points of payout for every 1% point of
attainment. The plan provides for a Maximum payout of 200% relative to 110% or
more of attainment of Target. This is summarized in the table below.



Business Group Revenue and Non-GAAP Contribution Margin
 
BG Revenue
 
BG Non-GAAP Contribution Margin
Attainment
Payout
Slope
 
Attainment
Payout
Slope
Threshold
90%
50%
5 pts
 
90%
50%
5 pts
Target
100%
100%
 
 
100%
100%
 
Max
110%
200%
10 pts
 
110%
200%
        10 pts



j.
Transfers and Terminations: Any employee who is a Participant in the Plan and
who transfers to a new position not governed by this Plan will be eligible on a
pro-rata basis for the applicable period and paid as defined by the Plan.
Employees who transfer into the Plan from another plan and/or from one Business
Group to another will be subject to proration as well, and consequently will be
eligible to receive an incentive payment based on their participation in this
Plan during fiscal year 2018 applying the Proration Factors referred to below.
Payments from the Plan are subject to reduction by advances, unearned commission
advances, draws or prorations and appropriate withholdings. Any exceptions to
the Plan must be in writing and approved by the Compensation Committee of the
Board of Directors.



A Participant must be employed as of the day the bonus is paid to be eligible
for the year- end incentive. No incentive shall be deemed earned until the
payment date. If, prior to a payment date, an employee voluntarily resigns from
employment or the employee’s employment is terminated for cause, the employee
will not be eligible for any incentive payment. If, prior to a payment date, an
employee is terminated by the Company for reasons other than for cause, the
Compensation Committee of the Board of Directors shall have absolute discretion
to determine if the employee will remain eligible to receive any bonus payment,
which bonus payment, if awarded, shall be prorated for the portion of the Plan
Year during which employee was employed by the Company.


k.
Proration Factor accounts for the number of calendar days during the fiscal year
that the employee is in the incentive-eligible position. For example, the
proration factor for an employee who has been on the Plan the entire year will
be 1.00. For an employee who has been on the plan for 6 months, the factor will
be 0.50. Employees in the following






--------------------------------------------------------------------------------





situations will have a Proration Factor of less than 1.00:


•
Participants in the Plan who transferred to a new position not covered by the
Plan

•
Employees who transferred from one incentive-eligible position to another
incentive-eligible position. Employees in this situation will have their
incentive prorated based on the length of time in each position.

•
Employees who have been in the Plan less than 12 months (such as a new hire)

•
Employees who have been on a leave of absence of any length during the fiscal
year

•
Employees working less than the full time standard work week will receive an
incentive prorated according to the following schedule:



Hours Worked
Incentive Eligibility
Less than full time > half time as defined by standard work week
Prorated according to the average number of hours worked
Less than half time of standard work week
Not incentive eligible



Any modification to the above schedule must be approved by (i) the Chief
Executive Officer, the Chief Financial Officer and Chief Human Resources Officer
in advance of the year end close date, provided that no Participant may approve
a modification to his or her own schedule, or (ii) if necessary, the
Compensation Committee of the Board of Directors.


III.
PRACTICES AND PROCEDURES



a.
Procedure:



•
A copy of the Plan will be made available to each Participant.

•
All incentive payments will be made after all required or elected withholdings
have been deducted.



b.
Governing Law: This Plan is governed by the law of California and the parties
hereby submit to the exclusive jurisdiction of the County of Santa Clara,
California courts.












--------------------------------------------------------------------------------





SCHEDULE A


INCENTIVE TARGET PERCENTAGE SCHEDULE


Position
Incentive Target
Company Performance Weighting
Individual Performance Weighting
Business Unit Performance Weighting
President & Chief Executive Officer
125%
100%
—%
—%
Chief Intellectual Property Officer
70%
75%
25%
—%
Chief Financial Officer
70%
75%
25%
—%
Chief Human Resources Officer
50%
75%
25%
—%
EVP, General Counsel and Chief Compliance Officer
55%
75%
25%
—%
EVP, Strategy and Corporate Development
55%
75%
25%
—%
SVP and GM, Advanced Media and Advertising
55%
20%
30%
50%
SVP & GM, User Experience & Consumer
55%
20%
30%
50%
SVP & GM, Metadata
55%
20%
30%
50%








